Citation Nr: 9916011	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  93-21 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound of the right shoulder, based on 
injuries to Muscle Group II.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a gunshot wound of the right shoulder, based on 
injuries to Muscle Group III.

3.  Entitlement to an increased (compensable) evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from July 1942 to July 1945.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the 30 percent rating for residuals of a gunshot 
wound based on injuries to Muscle Group II, the 
noncompensable rating for residuals of a gunshot wound based 
on injuries to Muscle Group III, and the noncompensable 
rating for malaria.  These matters were before the Board on 
two previous occasions, first in May 1995, and then in 
January 1997, and were remanded to the RO for further 
development.  The Board is satisfied that the remand 
directives have been completed and all relevant examination 
findings are associated with the record.

The Board wishes to point out that as to the issue of a 
rating in excess of 20 percent for residuals of a gunshot 
wound in the right pleural cavity, the veteran filed a notice 
of disagreement (NOD) in April 1993 and received a statement 
of the case (SOC) dated in January 1999.  He was provided 
with a VA Form 9 and advised that he must submit his 
substantive appeal within 60 days.  However, there is no VA 
Form 9 of record; thus, the veteran did not perfect his 
appeal as to this issue.  

Further, the Board notes that the veteran withdrew his 
request for a personal hearing before a member of the Board, 
as indicated in a letter of record dated in August 1993.

The issue as to entitlement to a compensable rating for 
malaria is addressed in the Remand portion below.



FINDINGS OF FACT

1.  The veteran's residuals of gunshot wound of the right 
shoulder based on injuries to Muscle Group II are manifested 
by no more than moderately severe symptoms, with some overall 
weakness and residual scar tissue.

2.  The veteran's residuals of gunshot wound of the right 
shoulder based on injuries to Muscle Group III are evidenced 
by some limitation of motion in his ability to raise his arm 
above his head and some decreased strength.


CONCLUSION OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for residuals of a gunshot wound to the right 
shoulder involving Muscle Group II have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5302 
(1996); 38 C.F.R. § 4.73-1, Diagnostic Code 5302 (1998).

2.  The schedular criteria for a compensable evaluation for 
residuals of a gunshot wound to the right shoulder involving 
Muscle Group III have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 
4.56, 4.73, Diagnostic Code 5303 (1996); 38 C.F.R. § 4.73-1, 
Diagnostic Code 5303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for residuals of a gunshot wound based on injuries 
of the right shoulder that involved Muscle Group II and 
Muscle Group III in a rating decision dated in June 1946 and 
assigned a 20 percent evaluation for both disabilities 
effective from May 1946.  The RO's determination was based on 
the service medical records that support that the veteran was 
injured in March 1945 when he was hit by two bullets.  
Medical reports, including a June 1946 report of medical 
survey, reveal that the veteran received a penetrating wound 
of the right chest while stationed on Iwo Jima Island.  
Examination showed that the bullet entered the right thorax 
above the nipple and exited at the right lumbar area below 
the rib margin.  Emergency treatment was rendered, including 
transfusions and penicillin.  Fluid was removed from the 
right pleural cavity and the veteran was transferred shortly 
thereafter to the hospital with a diagnosis of hemorrhage, 
traumatic, chest.  

At the time of the medical report, the examiner noted a 
healed wound of entrance at the third interspace three 
centimeters to the right of the sternum.  Further noted is a 
healed wound of exit over the 11th rib in the right posterior 
axillary line and some limitation of motion of the right 
chest on deep inspiration.  Some pain in the right chest wall 
was evident.

Thereafter, in an August 1948 rating decision, the RO reduced 
the evaluations from 20 percent to zero percent for both 
disabilities effective from October 1948.  In a Board 
decision dated in April 1949, an evaluation of 30 percent was 
assigned to residuals of a gunshot wound of the right 
shoulder based on injuries to Muscle Group II and the 
noncompensable evaluation assigned to residuals of a gunshot 
wound in the right shoulder based on injuries to Muscle Group 
III was continued.  

In January 1992, the veteran claimed increased severity in 
his symptoms related to his service-connected shoulder 
disabilities.  Included in the record are VA outpatient 
records for treatment received in 1992.  In an entry dated in 
January 1992, the examiner noted the veteran's complaints of 
chest pain on the right side related to gunshot wounds.  In a 
clinical record dated in March 1992, the examiner noted 
arthritis of the shoulder related to gunshot wounds to the 
chest.  In a report from VA examination dated in January 
1993, the examiner recited the inservice chest wound, noting 
that the bullet entered in the anterior right chest, midline, 
and exited posteriorly in the right chest.  On examination, 
in pertinent part, the examiner noted several white, 
nontender, and noninfected scars in the anterior and 
posterior aspect of the right side of the chest.  A 
diagnostic impression was rendered that included a history of 
a gunshot wound to the right chest complicated by limitation 
of motion of the right shoulder, probably secondary to 
degenerative changes.  

VA outpatient records for treatment rendered from February 
1993 to May 1995 are of record.  In a medical record dated in 
February 1993, the examiner reported arthritis in the right 
shoulder.  In an entry dated in January 1994, the veteran had 
reported improvement in his shoulder symptoms, including pain 
and range of motion.  Noted is some slight crepitus at the 
right shoulder.  

In April 1997, the veteran underwent a VA examination related 
to the joints and muscles.  As to the muscle-specific 
examination, the examiner noted the veteran's history of a 
gunshot wound to the chest.  Further, the examiner noted the 
veteran's complaints of an inability to raise his right arm 
over his head and activities that involve such function.  On 
examination, the examiner reported obvious muscle atrophy of 
the right shoulder region with deltoid strength at four out 
of five on the right, right biceps at four plus out of five, 
triceps at five out of five, wrist extensor and wrist flexion 
at five out of five, and grip at four out of five.  Sensory 
examination revealed no sensory loss throughout.  Further, 
the examiner noted that the veteran had no winging of the 
scapula on elevating his arm over his head and could raise 
the arm to approximately 10 degrees over his head, but no 
further.  A diagnostic impression was rendered of weakness in 
the right shoulder musculature secondary to a gunshot wound 
in service, and atrophy of this musculature that has led to 
further weakness of the proximal right upper extremity.  

An orthopedic examination revealed a one centimeter entrance 
wound, several centimeters above the veteran's nipple and 
slightly medial.  The exit wound was noted as mid-back and 
almost to the posterior axillary line.  The examiner noted 
that the bullet appears to have entered through the 
pectoralis region through the thorax and then posterior and 
distal to the scapula.  The examiner noted that the veteran 
does not have any muscle atrophy of the musculature of the 
right shoulder.  Active motion of the shoulder measured to 
135 degrees on forward flexion, 80 degrees of abduction, 60 
degrees of external rotation and L1 internal rotation.  
Passive motion measured to 140 degrees on forward flexion and 
75 degrees of external rotation.  The examiner stated that 
the veteran winces with pain on movement of his right 
shoulder, but that the gunshot wound does not appear to have 
involved the shoulder joint per se.  Further, the examiner 
noted that the exit wound had decreased in size and measured 
less than one centimeter.  Also noted is decreased strength 
globally and throughout, three plus to four plus, slightly 
less than the opposite side.

The examiner reported that x-ray studies did not show any 
bony abnormality of the shoulder joint or evidence of 
residual foreign bodies.  The impression rendered is gunshot 
wound of the right chest without involvement of the right 
shoulder.  The examiner noted that there does not appear to 
be any involvement of the right shoulder joint or arm 
musculature.  Further stated is that the veteran most likely 
did sustain a wound to the pectoralis muscle, which seems to 
be functional.  Also noted is that the bullet likely went 
through his latissimus dorsi and some of his back 
musculature, which also appears to be functional.  The 
examiner noted that the complaints of pain could be due to 
residual scar tissue in the area, but not from the injury to 
the shoulder alone.  Overall, the examiner noted that there 
is no evidence of neurological damage.  

The Board notes that in a January 1999 rating decision, the 
RO granted service connection for scar, residuals of gunshot 
wound in the posterior chest and assigned a 10 percent 
evaluation effective from January 1992.

Analysis

In this case, the veteran's claim of increased severity of 
symptoms related to residuals of a gunshot wound involving 
the right shoulder constitutes a new claim, based on facts 
different from those considered in the 1946 rating in which 
service connection was granted.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  In such claims, the present level 
of disability is of primary concern.  Although a review of 
the recorded history of a disability is required to make the 
most accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1998); 
see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  Id.  Specific diagnostic codes 
relate to various disabilities.

Disabilities of the shoulder and arm are rated in accordance 
with 38 C.F.R. §§ 4.56, 4.71, 4.73, Diagnostic Codes 5201, 
5302, 5303 (1998).  Diagnostic Code 5201 involves joint 
injuries, whereas Diagnostic Codes 5302 and 5303 involve 
muscle injuries.  The Board notes that amendments to the 
rating criteria for muscle injuries occurred on July 3, 1997, 
during the pendency of the appeal.  See 62 Fed. Reg. 30235-
30240 (1997).  The RO reviewed the claim with consideration 
of these amended provisions in January 1999.  Moreover, the 
amendments primarily dealt with reorganization, and as such, 
do not affect the outcome of the claim on appeal.  

The Board notes initially that the veteran is right-handed; 
thus, the veteran is rated according to the criteria 
associated with the dominant side.  The veteran's 
disabilities of residuals of a gunshot wound of the right 
shoulder, based on injuries to Muscle Group II and Muscle 
Group III, currently are rated under 38 C.F.R. § 4.73, 
Diagnostic Codes 5302 and 5303 respectively.  38 C.F.R. 
§ 4.73-1, Diagnostic Codes 5302, 5303.  

As relates to muscle injuries, under the former criteria in 
effect prior to July 3, 1997 for Diagnostic Code 5302, Muscle 
Group II involves impairment of extrinsic muscles of shoulder 
girdle; (1) pectoralis major II (costosternal); (2) 
latissimus dorsi and teres major; (3) pectoralis minor; (4) 
rhomboid.  (Function: depression of arm from vertical 
overhead to hanging at side (1, 2); downward rotators of 
scapula, (3, 4); (teres major, although technically an 
intrinsic muscle, is included with latissimus dorsi); 1 and 2 
act with Group III in forward and backward swing of the arm.  
Slight impairment is noncompensable.  Moderate symptoms merit 
a 20 percent rating and moderately severe symptoms merit a 30 
percent rating.  For severe impairment, a 40 percent 
evaluation is assigned.  

Furthermore, under the prior version of the rating schedule a 
moderately severe muscle wound is objectively manifested by 
entrance and (if present) exit scars which are relatively 
large and are so situated as to indicate track of missile 
through important muscle groups.  Indications on palpation 
reveal moderate loss of deep fascia, moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles as compared with the sound side.  Tests of strength 
and endurance of muscle groups involved (compared with sound 
side) give positive evidence of marked or moderately severe 
loss.  38 C.F.R. § 4.56(c).  A moderate muscle wound is 
objectively manifested by entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle tonus 
and of definite weakness or fatigue in comparative test.  38 
C.F.R. § 4.56(b).  

A severe disability of the muscles is manifested by extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in track of missile.  
X-ray findings may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma.  Palpation 
demonstrates moderate or extensive loss of deep fascia or 
muscle substance.  Essentially, the muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Also, visible 
atrophy may or may not be visible.  Adaptive contraction of 
opposing group of muscles, if present, indicates severity.  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum, or vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area where bone is 
normally protected by muscle indicates the severe type.  The 
criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 
Vet.App. 70 (1993).  Similar guidelines are found in the 
recently revised regulations at 38 C.F.R. § 4.56(d)(3)(4) 
(1998).

As to residuals of a gunshot wound involving injuries to 
Muscle Group II, the veteran currently is rated at 30 percent 
for moderately severe symptoms.  The Board notes that under 
the former rating criteria, residuals of a gunshot wound 
based on injury to the extrinsic muscles of the right 
shoulder girdle are not compatible with the criteria 
associated with severe disability rated at 40 percent.  The 
evidence most probative in this determination are findings 
from muscle and joint VA examinations conducted in April 
1997.  Significantly, during the muscle-specific examination, 
the examiner noted obvious muscle atrophy of the right 
shoulder region; however, deltoid strength measured at four 
out of five, biceps at four plus out of five, and triceps 
measured five out of five.  Furthermore, there was no 
evidence of sensory loss throughout.  

Moreover, the veteran demonstrated no winging of his scapula 
upon elevation of the arm over his head.  Thus, although the 
examiner, on one hand, stated that the veteran had developed 
atrophy of the right musculature, which, in turn, had led to 
some weakness, the symptoms associated with his right 
shoulder injury are not severe in nature.  Most importantly, 
overall strength was demonstrated.  Further, during the 
joint-specific examination, the examiner noted that no 
obvious atrophy of the musculature of the right shoulder was 
present.  Additionally, the examiner noted that residuals of 
the wound were without involvement of the right shoulder.  
Thus, the Board has determined that such clinical findings 
are not indicative of severe disability affecting Muscle 
Group II so as to merit the next higher evaluation under the 
former rating criteria.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5302 (1996).

Additionally, under the revised criteria effective from July 
3, 1997, essentially, the analysis is the same, given that 
the rating criteria only differ in their organization.  For 
example, Diagnostic Code 5302, Muscle Group II of the 
dominant side provides for a zero percent evaluation for 
slight symptoms, 20 percent for moderate symptoms, 30 percent 
for moderately severe symptoms, and 40 percent for severe 
symptoms that involve depression of arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 act with Group III in forward and 
backward swing of arm.  Extrinsic muscles of shoulder girdle: 
(1) pectoralis major II (costosternal); (2) latissimus dorsi 
and teres major (teres major, although technically an 
intrinsic muscle, is included with latissimus dorsi); (3) 
pectoralis minor; (4) rhomboid.  Thus, in light of the 
clinical findings reported above, under the newer criteria, 
the current evaluation of 30 percent also is appropriate.  
Overall, the medical evidence does not substantiate severe 
symptoms.  38 C.F.R. § 4.73-1, Diagnostic Code 5302 (1998).

As relates to the veteran's claim of entitlement to a 
compensable evaluation for injuries involving Muscle Group 
III, in general, the evidence of record does not support more 
than slight impairment under the former criteria.  Diagnostic 
Code 5303, Muscle Group III, relate to intrinsic muscles of 
shoulder girdle:  (1) Pectoralis major I (clavicular); and 
(2) deltoid.  Function: elevation and abduction of arm to 
level of shoulder act with 1 and 2 in Group II in forward and 
backward swing of the arm.  Slight impairment is 
noncompensable; moderate impairment merits a 20 percent 
rating; moderately severe symptomatology warrants a 30 
percent rating; and 40 percent is assigned for severe 
impairment.  38 C.F.R. § 4.73, Diagnostic Code 5303 (1996).  

As stated above, the veteran underwent a VA examination in 
April 1997 related to the joints.  Overall, the clinical data 
reported during that examination do not demonstrate that the 
veteran is moderate, moderately severe, or severely impaired.  
See 38 C.F.R. § 4.73, Diagnostic Code 5303 (1996).   More 
specifically, the examiner noted active motion of the 
shoulder was reported at 135 degrees on forward flexion, 80 
degrees on abduction, and 60 degrees on external rotation.  
Passive motion was noted at 140 degrees on forward flexion 
and 75 degrees on external rotation.  With the exception of 
forward flexion, the examiner noted that motion on the right 
side was the same as on the left.  Moreover, the examiner 
noted that in spite of reported pain, the gunshot wound did 
not appear to involve the shoulder joint per se.  Some 
decreased strength was indicated; however, as compared to the 
left side, the difference in strength was at three plus to 
four plus on the right versus four plus throughout on the 
left.  Thus, in light of the above, the veteran has not 
demonstrated moderate impairment so as to warrant a 
compensable rating at 20 percent, 30 percent, or 40 percent 
under the former criteria.  Id.  

Moreover, under the newer criteria, the veteran's claim 
related to injury of Muscle Group III also is not 
compensable.  The more recent rating criteria do not differ 
in content with the regulation formerly in place.  
Essentially, 38 C.F.R. § 4.73-1 provide that on the dominant 
side (right side, in this case), a zero percent rating is 
warranted for slight impairment, a 20 percent for moderate 
impairment, 30 percent is merited for moderately severe 
symptoms, and a 40 percent for severe impairment. 38 C.F.R. 
§ 4.73-1, Diagnostic Code 5303 (1998).  The criteria relate 
to elevation and abduction of arm to level of shoulder, which 
act with 1 and 2 in Group II in forward and backward swing of 
the arm.  Intrinsic muscles of shoulder girdle: 
(1) pectoralis major I (clavicular); and (2) deltoid.  In 
light of the examination results noted above, the veteran 
also has not presented medical evidence that tends to 
demonstrate more than slight impairment; thus, the veteran's 
disability related to injury of Muscle Group III is 
noncompensable under the amended regulations.  Id.

Therefore, overall, the veteran has not presented evidence of 
increased severity to the extent that a change in his 
evaluations for right shoulder impairment based on injury to 
Muscle Group II and Muscle Group III are warranted.  Further, 
under the diagnostic code that pertains to shoulder 
impairment, other than muscle injury, the veteran's 
disabilities are not productive of impairment so as to merit 
an evaluation in excess of the current ratings.  For example, 
Diagnostic Code 5201 for limitation of motion of the major 
arm, where such motion is limited to the shoulder level, the 
disability warrants a 20 percent rating.  At midway between 
the side and the shoulder level, such limitation warrants a 
30 percent disability evaluation.  Further, a limitation of 
motion of the shoulder to 25 degrees from the side warrants a 
40 percent disability evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1998).  

However, the veteran has not presented evidence of limitation 
that would warrant an evaluation in excess of his current 30 
percent under Diagnostic Code 5201.  In essence, the veteran 
has not demonstrated limitation of motion to 25 degrees.  Id.  
Thus, even under the diagnostic code relevant to limitation 
of motion of the shoulder, the veteran's current ratings are 
appropriate and the clinical data of record do not support 
that a higher evaluation is warranted.  Id.

The Board acknowledges the veteran's assertions that he has 
not had full use of his arm and shoulder since he was wounded 
in service.  The Board is also fully cognizant of the 
veteran's contentions that the problems with his arm and 
shoulder have gotten worse over time and that as a result of 
increased severity and damage, he should receive a higher 
evaluation than the current assignments for his muscle 
wounds.  However, mere lay testimony of this nature is not 
enough to substantiate an increased evaluation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). In this case, 
competent evidence, that is, medical evidence is required to 
support a finding that the veteran's disabilities have 
increased in severity so as to warrant a higher rating.  Id.  
In this case, the clinical data of record as reported above, 
do not support ratings in excess of the current 30 percent 
for injury involving Muscle Group II and zero percent for 
impairment based on injury to Muscle Group III.

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 
is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Nonetheless, in this case, although the veteran 
complained of pain in the right shoulder area, the clinical 
evidence of record does not support that such pain affects 
the veteran to such extent.  

In outpatient records dated in January 1994, as noted above, 
the record reveals that the veteran reported improvement both 
in pain and range of motion.  No apparent deficiency in the 
ability to use his right shoulder was indicated.  Further, in 
a February 1995 medical record, the veteran denied any acute 
medical problems.  Moreover, the outpatient records as a 
whole do not include complaints or findings related to the 
veteran's right shoulder muscle injuries.  Additionally, 
right shoulder strength overall only slightly differs with 
the veteran's non-injured left shoulder, as noted above.  
Also, there was no evidence of sensory loss or bony 
abnormalities as reported during the April 1997 examination.  
Thus, in general, the Board finds that the provisions of 38 
C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis for a 
higher rating.

Therefore, with regard to the objective clinical findings as 
compared to the veteran's subjective complaints, the Board 
notes that the symptomatology referable to the right shoulder 
injuries does not correlate with that associated with higher 
evaluations, and as such, the current ratings are 
appropriate. 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound of the right shoulder, based on 
injuries to Muscle Group II is denied.

Entitlement to a compensable evaluation for residuals of a 
gunshot wound of the right shoulder, based on injuries to 
Muscle Group III is denied.


REMAND

The RO initially granted service connection for malaria in a 
rating decision dated in August 1945 and in conjunction with 
residuals of a gunshot wound to the right chest, assigned a 
100 percent evaluation.  In a June 1946 rating decision, the 
RO assigned a 10 percent evaluation for malaria (non-combat 
related), effective from May 1946.  Thereafter, in August 
1948, the evaluation for malaria was reduced to zero percent 
and has been continued at zero percent in subsequent rating 
decisions to date.  In January 1992, the veteran claimed an 
increased in the severity of symptomatology related to his 
service-connected disabilities.  Also, in a statement dated 
in May 1992, the veteran claimed that he had experienced a 
malaria attack two years earlier.  Thereafter, in response to 
the February 1993 rating, the veteran submitted a timely NOD 
dated in June 1993, in which he stated, in pertinent part, 
that he had a recurrence of malaria two years earlier and 
that he intended to seek medical care for this problem.  The 
Board notes that in February 1999, the veteran submitted his 
substantive appeal as to this matter and provided a letter in 
March 1999 indicating that he had experienced another malaria 
attack and that he wished to continue the appeal as to 
entitlement to a compensable evaluation for malaria. 

While it is clear that the veteran disagrees with the 1993 
determination, in light of his addressing this issue in the 
notice of disagreement and the substantive appeal, he has not 
been given a statement of the case with regard to this issue.  
The Board has jurisdiction of the appeal pertaining to this 
issue, although remand is required in order for the veteran 
to be provided a statement of the case.  See Archbold v. 
Brown, 9 Vet. App. 124 (1996).  In addition, the Court has 
also held that where a notice of disagreement and substantive 
appeal are timely filed, the appeal may be perfected despite 
the fact that the statement of the case is issued subsequent 
to the receipt of the substantive appeal. 

In light of the above, the Board regrets any relay caused by 
its decision to remand the matter of the veteran's malaria to 
the RO for the following directives:

The RO should issue an SOC to the veteran 
related to entitlement to a compensable 
evaluation for malaria.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

